In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Dutchess County (Brands, J.), dated November 30, 1995, which denied the petitioner’s application for the issuance of the writ.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 *407US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.